Case 1:15-cv-00493-LEW Document 282 Filed 09/03/20 Page 1 of 3                        PageID #: 8204




                              UNITED STATES DISTRICT COURT
                                   DISTRICT OF MAINE


  TIMOTHY NOLL, individually and on behalf                  Court File No. 1:15-cv-00493-LEW
  of similarly situated individuals,

                         Plaintiff,

  v.

  FLOWERS FOODS, INC., LEPAGE
  BAKERIES PARK, STREET LLC, and CK                               NOTICE OF APPEAL
  SALES CO., LLC,

                         Defendants.


         NOTICE IS HEREBY GIVEN that Plaintiff Timothy Noll appeals to the United States

 Court of Appeals for the First Circuit from the final judgment entered in this action on August 4,

 2020.

         Plaintiff reserves the right to challenge the finality of the judgment in this matter, to raise

 objections against waiver or premature appeal of claims that have yet to be litigated to final

 judgment, and any corresponding relief relating to appellate jurisdiction. See Watchtower Bible &

 Tract Soc’y of New York, Inc. v. Colombani, 712 F.3d 6, 11 (1st Cir. 2013). Plaintiff submits this

 notice of appeal without prejudice to his Unopposed Motion to Set Aside Final Judgment and

 Request for a Telephonic Status Conference (Doc. No. 279) pursuant to Rules 60(b)(1) and

 60(b)(6) of the Federal Rules of Civil Procedure. See Andrews v. MSBC Bank USA, N.A., 296 F.

 Supp. 3d 353, 355 (D. Mass. 2017) (holding that notice of appeal, in accordance with Appellate

 Rule 4(a)(4)(A), did not divest district court of jurisdiction to decide post-judgment motion).

 Plaintiff further reserves the right to amend this Notice of Appeal pursuant to Rule 4(a)(4)(B) of

 the Federal Rules of Appellate Procedure.
Case 1:15-cv-00493-LEW Document 282 Filed 09/03/20 Page 2 of 3               PageID #: 8205




 Dated: September 2, 2020.

 Respectfully submitted,

 /s Shawn J. Wanta                              /s Amy P. Dieterich
 Shawn J. Wanta, pro hac vice                   Amy P. Dieterich
 Christopher D. Jozwiak, pro hac vice           SKELTON, TAINTOR & ABBOTT
 Scott A. Moriarity, pro hac vice               95 Main Street
 BAILLON THOME JOZWIAK & WANTA LLP              Auburn, ME 04210
 100 South Fifth Street, Suite 1200             Telephone: 207-784-3200
 Minneapolis, MN 55402                          adieterich@sta-law.com
 Telephone: (612) 252-3570
 Fax: (612) 252-3571
 samoriarity@baillonthome.com
 sjwanta@baillonthome.com
 cdjozwiak@baillonthome.com

 Gordon Rudd, pro hac vice                      Susan E. Ellingstad, pro hac vice
 David Cialkowski, pro hac vice                 Rachel A. Kitze Collins, pro hac vice
 ZIMMERMAN REED LLP                             Brian D. Clark, pro hac vice
 1100 IDS Center                                LOCKRIDGE GRINDAL NAUEN P.L.L.P.
 80 South 8th Street                            100 Washington Avenue South, Suite 2200
 Minneapolis, MN 55402                          Minneapolis, MN 55401
 Telephone: (612) 341-0400                      Telephone: (612) 339-6900
 Gordon.Rudd@zimmreed.com                       Fax: (612) 339-0981
 David.Cialkowski@zimmreed.com                  seellingstad@locklaw.com
                                                rakitzecollins@locklaw.com
                                                bdclark@locklaw.com
 Charles E. Schaffer, pro hac vice
 LEVIN, SEDRAN & BERMAN
 510 Walnut Street, Suite 500
 Philadelphia, PA 19106
 Telephone: (215) 592-1500
 Fax: (215) 592-1500
 cschaffer@lfsblaw.com



                                     Attorneys for Plaintiff
Case 1:15-cv-00493-LEW Document 282 Filed 09/03/20 Page 3 of 3                    PageID #: 8206




                                 CERTIFICATE OF SERVICE

        I, Shawn J. Wanta, hereby certify that on September 2, 2020, I filed the foregoing via the
 Court’s CM/ECF system, which provided notice of this filing to all counsel of record.

                                                 /s Shawn J. Wanta
                                                 SHAWN J. WANTA
                                                 COUNSEL FOR PLAINTIFF
